Title: James Madison to Josiah Quincy, 26 November 1832
From: Madison, James
To: Quincy, Josiah


                        
                            
                                
                            
                            
                                
                                    Montpellier
                                
                                Novr. 26. 1832
                            
                        
                        J. Madison, with his respects to President Quincy, acknowledges the receipt of two Copies of his Address at
                            the Dedication of the "Deene Law College," one of them for the University of Virginia, the other for himself. The former
                            has been duly forwarded. For the latter J. M. returns his thanks. A perusal of the Address, has been well rewarded by the
                            valuable information & observations which it presents in a stile rendering it the more attractive
                        
                            
                                
                            
                        
                    